DECISION OF DISMISSAL
Plaintiffs filed their Complaint on March 15, 2010. On July 14, 2010, Defendant filed information with the court that Plaintiffs would be receiving a refund of taxes paid. An earlier telephone call to the court from Defendant had indicated that Plaintiffs' refund would be issued by July 15, 2010.
On July 29, 2010, court staff left a voice mail for Plaintiffs, asking them to notify the court if they wished to continue this appeal. The court did not receive a response from Plaintiffs.
On August 18, 2010, the court issued a Journal Entry. That Journal Entry stated that if the court did not receive a response from Plaintiffs within 14 days, the appeal would be dismissed for lack of prosecution. *Page 2 
As of this date, the court has had no further communication from Plaintiffs. The court concludes that the matter must be dismissed due to lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of September 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon September 2, 2010. The Court filed and entered this documenton September 2, 2010.